Case 15-16529        Doc 49     Filed 10/30/18     Entered 10/30/18 14:49:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 16529
         Brenda Sue Bowie

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/08/2015.

         2) The plan was confirmed on 06/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/15/2017, 09/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/13/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $13,353.37.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-16529             Doc 49         Filed 10/30/18    Entered 10/30/18 14:49:15                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $13,509.05
           Less amount refunded to debtor                                $456.42

 NET RECEIPTS:                                                                                          $13,052.63


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,800.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $528.05
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,328.05

 Attorney fees paid and disclosed by debtor:                         $200.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ABC Loans                               Unsecured         200.00           NA              NA            0.00       0.00
 ACL Laboratories                        Unsecured         210.00           NA              NA            0.00       0.00
 Advance me Today                        Unsecured         520.00           NA              NA            0.00       0.00
 Advocate Trinity Hospital               Unsecured         252.00           NA              NA            0.00       0.00
 American Credit & Collections           Unsecured         647.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                     Unsecured      1,520.00       1,519.66        1,519.66        408.38        0.00
 Archer Direct                           Unsecured         300.00           NA              NA            0.00       0.00
 Arrow Financial Services                Unsecured         472.00           NA              NA            0.00       0.00
 AT&T                                    Unsecured          52.00           NA              NA            0.00       0.00
 Carrington Mortgage Services LLC        Secured       51,000.00     55,734.83        55,734.83           0.00       0.00
 Carrington Mortgage Services LLC        Secured        8,189.80       6,219.26        6,219.26      6,219.26        0.00
 Certified Services Inc                  Unsecured         152.00           NA              NA            0.00       0.00
 Chicago Imaging Assoc.                  Unsecured          52.00           NA              NA            0.00       0.00
 City of Chicago Department of Finance   Secured           504.00          0.00          504.00        504.00        6.84
 City of Chicago Department of Revenue   Unsecured      1,288.00         510.00          510.00        137.05        0.00
 Cmre. 877-572-7555                      Unsecured         108.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         362.00        270.65          270.65          72.73       0.00
 Cook County Treasurer                   Secured             0.00           NA              NA            0.00       0.00
 Department Of Education                 Unsecured     65,938.00     79,254.62        79,254.62           0.00       0.00
 First Premier BANK                      Unsecured         398.00           NA              NA            0.00       0.00
 GE Money Bank                           Unsecured      1,204.00            NA              NA            0.00       0.00
 Illinois Lending Corporation            Unsecured      1,100.00       1,589.54        1,589.54        427.16        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00      1,204.18        1,204.18        323.60        0.00
 Katrina A Cox, Law Office               Unsecured           0.00           NA              NA            0.00       0.00
 Lincoln park Institute                  Unsecured         132.00           NA              NA            0.00       0.00
 Liquid Ventures LLC                     Unsecured           0.00           NA              NA            0.00       0.00
 Liquid Ventures LLC                     Unsecured         210.00           NA              NA            0.00       0.00
 M3 Financial Services                   Unsecured         351.00           NA              NA            0.00       0.00
 Money Loans Quick                       Unsecured         300.00           NA              NA            0.00       0.00
 National Credit Lenders                 Unsecured         628.00        855.00          855.00        229.76        0.00
 Portfolio Recovery Associates           Unsecured           0.00        167.04          167.04          44.89       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-16529             Doc 49   Filed 10/30/18    Entered 10/30/18 14:49:15                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 Quantum3 Group                    Unsecured         600.00           NA           NA             0.00        0.00
 RJM Acquisitions LLC              Unsecured          73.00           NA           NA             0.00        0.00
 Silver Cloud Financial            Unsecured         500.00        125.00       125.00           33.59        0.00
 SLM Financial CORP                Unsecured           0.00           NA           NA             0.00        0.00
 State Collection Servi            Unsecured         893.00           NA           NA             0.00        0.00
 Sure Advance                      Unsecured         400.00           NA           NA             0.00        0.00
 USA Loans #9127                   Unsecured         590.00        590.39       590.39         158.66         0.00
 USA Loans #9127                   Unsecured         590.00        590.39       590.39         158.66         0.00
 Wow Cable                         Unsecured         400.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $55,734.83               $0.00                  $0.00
       Mortgage Arrearage                                  $6,219.26           $6,219.26                  $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00                  $0.00
       All Other Secured                                     $504.00             $504.00                  $6.84
 TOTAL SECURED:                                           $62,458.09           $6,723.26                  $6.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $86,676.47           $1,994.48                  $0.00


 Disbursements:

           Expenses of Administration                            $4,328.05
           Disbursements to Creditors                            $8,724.58

 TOTAL DISBURSEMENTS :                                                                          $13,052.63




UST Form 101-13-FR-S (9/1/2009)
Case 15-16529        Doc 49      Filed 10/30/18     Entered 10/30/18 14:49:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
